— This is an appeal by the defendant from an order of the Surrogate’s Court of the County of Broome establishing the heirs-at-law of said decedent Matthew G. Davies and determining that a valid common-law marriage existed between the decedent Matthew G. Davies and Lulu M. Davies, that she is his widow, and that the deceased, said Matthew G. Davies, and Lulu M. Davies made a valid adoption of the infant known as Teddy Paul Davies and that Lulu M. Davies and Teddy Paul Davies are the only persons interested in the Estate of Matthew G. Davies, deceased. The defendant-appellant, Lehigh Valley Railroad Company, was permitted to intervene as a party and to take part in this proceeding. The burden of proving the invalidity of the marriage of Lulu and Matthew was upon them. The burden has not been met in this proceeding. (Matter of Conley, 137 Misc. 455; Matter of Tompkins, 207 *855App. Div. 168.) The evidence in the record supports the decree of the surrogate which should be affirmed. Decree of the surrogate unanimously affirmed, with separate bills of costs to the appellant-respondent and the special guardian. Present — Hill, P. J., Crapser, Heffeman, Sehenck and Foster, JJ.